DETAILED ACTION
In Applicant’s Response filed 5/20/2021, Applicant has amended claims 1, 3-4, 7, 9 and 26; and amended the abstract. Currently, claims 1-27 are pending in the application (claims 5, 11, 13, 15-21 and 23-24 were previously withdrawn)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, 12, 14, 22 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "the first portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-4, 6-10, 12, 14, 22 and 25-27 each depend directly or indirectly from a rejected claim and, therefore, contain the same deficiencies as the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-7. 9-10, 12, 14, 22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US 8739797) in view of Jascomb (US 5778889).
With respect to claim 1, Bonutti discloses a surgical drape for covering a patient and a device during a surgical treatment of the patient (the invention is related to draping systems used to create/maintain sterile fields surrounding operative sites – col 1 lines 20-22; the system shown in fig 14 provides a surgical enclosure such as a tent 502 that covers a patient 170 and instruments 508 to provide a sterile surgical field for conducting a surgical procedure – col 12 lines 22-24, 28-29, 31-35, 56-57, col 6 lines 16-33) , the drape comprising:
a canopy portion (second portion of tent 502 positioned atop table 166 and covering/enclosing instruments 508 as shown in fig 14; col 12 lines 31-35; the second portion of tent 502 hangs from hook 504 as shown in fig 14 and thus is interpreted as being a “canopy” portion) sized and shaped to at least partially cover a proximal portion of the device 
a fenestration formed in the first portion (fenestration in region 180 of the first portion of tent 502 which is positioned atop the patient 170; col 8 lines 46-60; fig 14) to provide access to the patient (fenestration provides an opening through which the surgery is performed – col 8 lines 46-60), the fenestration being located above the canopy portion (as shown in fig 14, the region 180 where the fenestration is located is positioned at a level that is above the level of the second portion of tent 502 positioned atop table 166);
a portion coupled to the canopy portion (first portion of tent 502 positioned atop patient 170 in fig 14; col 3 lines 37-42; the tent 502 is an integral structure where the portion covering the patient 170 and the second portion covering table 166 and enclosing instruments 508 are interconnected as shown in fig 14); and
a container having an opening and configured to receive and store waste including bodily fluids, surgical-related fluids, tissue or debris generated during the surgical treatment (the container is interpreted as being the portion of tent 502 located below opening 520 which forms a pocket-like containing area between the practitioner 106 and the side of table 66 as 
wherein the container (the portion of tent 502 located below opening 520) is located below the canopy portion (second portion of tent 502 positioned atop table 166 and covering/enclosing instruments 508 as shown in fig 14; as shown in fig 14 the part of tent 502 atop table 166 is located above the part that is below opening 520).
Bonutti does not disclose that the first portion of tent 502 which is positioned atop the patient 170 is a “torso portion sized and shaped to cover at least a portion of a torso of the patient”. Bonutti does, however, teach another embodiment where the draping system includes a first portion that is a torso portion sized and shaped to cover at least a portion of a torso of the patient (drape 302 in figure 11 is configured to cover the entire torso of the patient 170 as shown in fig 11 and thus is interpreted as being a “torso” portion that is “sized and shaped” to cover a portion of the torso). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the size and shape of the first portion of tent 502 in the embodiment of fig 14 of Bonutti so that the first portion is a torso portion sized and shaped to cover at least a portion of a torso of the patient like drape 302 in the embodiment shown in fig 11 of Bonutti in order to provide a sterile field at the patient’s torso in order to enable surgical access at this area of the body and, furthermore, 
Bonutti also does not explicitly disclose that the device used with the claimed surgical drape is a transrectal device. However, these statements of intended use do not impose any structural limitations on the claims distinguishable over the prior art device of Bonutti which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In the present case, a transrectal device, sterile urological probe and transrectal probe are not positively claimed features of the invention. The draping system of figure 14 of Bonutti is disclosed as being configured to provide a sterile field within the interior of the tent 502 where instruments 508 are provided within that interior sterile field area for use in a surgical procedure (col 12 lines 22-35; col 13 lines 16-33). Thus, the draping system of Bonutti is disclosed as being configured for use with medical/surgical instruments to maintain a sterile environment for a procedure. Transrectal devices, sterile urological probes and transrectal probes are “instruments” routinely used for medical imaging and surgical procedures. Specifically, transrectal probes are “transrectal devices” that are commonly used for transrectal ultrasound procedures which involve insertion of the probe into the rectum of a patient in order to obtain sonogram images of areas such as the rectum and prostate to identify if any abnormalities in these areas are present. Like in other medical and surgical procedures, a sterile environment should be maintained during transrectal ultrasound procedures in order to 
Bonutti also does not disclose that the fenestration (in region 180 of the first portion of tent 502 which is positioned atop the patient 170) is to provide access to “a urethra” of the patient. However, this statement of intended use does not impose any structural limitations on the claims distinguishable over the prior art device of Bonutti which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In the present case, the fenestration in region 180 of the drape of Bonutti is disclosed as providing an opening through which surgery is performed (col 8 lines 46-60). Also, the draping system of figure 14 of Bonutti is disclosed as being configured to provide a sterile field within the interior of the tent 502 where instruments 508 are provided within that interior sterile field area for use in a surgical procedure (col 12 lines 22-35; col 13 lines 16-33). Thus, the draping system of Bonutti is disclosed as being configured for use with medical/surgical instruments to maintain a sterile environment for a procedure. Devices such as a cystoscope are “instruments” routinely used for medical procedures. Specifically, a cystoscope is used to examine the lining of the bladder and the urethra and is inserted into the urethra and slowly advanced into the bladder during a cystoscopy procedure. Like in other medical and surgical procedures, a sterile environment 
Bonutti also discloses an embodiment where the drape has a drain which may have active suction to remove fluids with a filter comprising a mesh or screen to allow fluids to drain while retaining tissue within the system for potential humanitarian applications or for application in the surgical or healing process (col 7 line 54 – col 8 line 8). Bonutti does not, however, explicitly disclose that the container comprises a surgical suction port and a porous structure located below the canopy portion to inhibit clogging of the suction port of the container.
Jascomb, however, teaches a surgical drape which comprises a canopy (portion of drape positioned over overhead table 15 as shown in fig 1) and container (a run-off pouch 45) made from fluid impervious material and configured to collect fluids and solids generated during surgery (col 4 lines 9-13) and including a drain port 55 to which a suction apparatus may be attached (col 4 lines 14-15) and a screen 50 so that solids will not block drain port 55 (col 4 lines 15-16).  As shown in figure 1, the entire container (pouch 45) is located below the canopy portion (portion of table over table 15) and, thus, the screen 50 which is located in pouch 45 will also be located below the canopy. Additionally, the screen 50 is described as being a “solids screen” configured to prevent solids from blocking the drain port 55 (col 4 lines 16-17). Thus, 
Bonutti in view of Jascomb does not, however, explicitly disclose that the porous structure is “foldable”. Bonutti does, however, teach that the draping system can include a drain and filter (as discussed above, see also Bonutti col 7 line 54 – col 8 line 8; thus the drain and filter are interpreted as being part of the draping system of Bonutti) and, additionally, teaches that the system is packed in a folded condition as one piece for storage (see i.e. claims 5 and 25). Thus, although Bonutti does not explicitly disclose that the drain and/or filter are foldable, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a foldable drain and filter for the draping system of Bonutti in view of Jascomb in order to provide a system that, as a whole, is capable of being packed in a folded condition as one piece for storage as taught by Bonutti.
With respect to claim 3, Bonutti in view of Jascomb discloses the invention substantially as claimed (see rejection of claim 1) but Bonutti does not explicitly disclose the porous structure comprising a screen.
a drain port 55 to which a suction apparatus may be attached (col 4 lines 14-15) and a screen 50 so that solids will not block drain port 55 (col 4 lines 15-16).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the drain system in Bonutti in view of Jascomb to include a screen to inhibit clogging of the suction port of the container, like the screen 50 in Jascomb, in order to assist with efficient removal of waste from a surgical site and drainage/collection of that waste away from the surgical site to maintain a sterile environment and prevent soiling of medical personnel and/or equipment. 
With respect to claim 6, Bonutti in view of Jascomb discloses the invention substantially as claimed (see rejection of claim 1) but Bonutti does not explicitly disclose that the container comprises a connector at a bottom of the container configured to connect to a suction system.
Jascomb, however, teaches a surgical drape which comprises a run-off pouch 45 made from fluid impervious material and configured to collect fluids and solids generated during surgery (col 4 lines 9-13) and including a connector at the bottom of the container (a drain port 55 at the bottom of pouch 45 as shown in fig 3) to which a suction apparatus may be attached (col 4 lines 14-15).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the drain system in Bonutti in view of Jascomb to include a connector at a bottom of the container configured to connect to a suction system, like the drain port 55 in Jascomb, in order to assist with efficient removal of waste from 
With respect to claim 7, Bonutti in view of Jascomb discloses the invention substantially as claimed (see rejection of claim 1) and Bonutti also discloses that the container comprises a screen wherein the waste is passed through the screen, and wherein the screen is configured to collect the tissue (fluids from the surgery are collected and a filter/mesh is used to retain tissues for later use – col 13 lines 11-15). Bonutti does not, however, explicitly disclose that the screen is attached to a lower inner side of the container.
Jascomb, however, teaches a surgical drape which comprises a run-off pouch 45 made from fluid impervious material and configured to collect fluids and solids generated during surgery (col 4 lines 9-13) and including a screen 50 so that solids will not block drain port 55 (col 4 lines 15-16). Jascomb further teaches that the screen 50 is attached to a lower inner side of the container (as shown in fig 3, the screen 50 is attached to a lower inner side of pouch 45). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the drain system in the device of Bonutti in view of Jascomb to position the filter/mesh in Bonutti so that it is located at a lower inner side of the container like the screen 50 in Jascomb since rearranging parts of an invention involves only routine skill in the art. It would have also have been obvious to attach the filter/mesh to the lower inner side of the container like the screen 50 in Jascomb in order to secure the filter/mesh in the desired position to prevent unintended movement which could negatively affect performance.
With respect to claim 9, Bonutti in view of Jascomb discloses the invention substantially as claimed (see rejection of claim 1) and Bonutti also discloses that the container and the 
With respect to claim 10, Bonutti in view of Jascomb discloses the invention substantially as claimed (see rejection of claim 1) and Bonutti also discloses that the container comprises a substantially conical funnel shape to allow fluids to drain to an exit port (as shown in figure 14, the portion of tent 502 located below opening 520 which forms a pocket-like containing area between the practitioner 106 and the side of table 66 has a tapered configuration where the section is wider near the hands of the practitioner 106 and narrower at drain 160 – this tapered configuration is interpreted as being a “substantially conical funnel shape”; the pocket-like containing area of the drape is interpreted as having an exit port which is an opening that provides passage from the interior of the drape into the drain 160 for drainage of the fluid into drain 160 and system 162).
With respect to claim 12, Bonutti in view of Jascomb discloses the invention substantially as claimed (see rejection of claim 1) but Bonutti does not explicitly disclose in the embodiment of figure 14 that the container comprises structures for supporting one or more configurations of the container.
Bonutti does, however, teach another embodiment in figures 11-12 where the weight of the fluid contained within the container (extended portion 305) is supported by hooks rather than the practitioner (col 11 lines 40-43). Thus, it would have been obvious to one having 
With respect to claim 14, Bonutti in view of Jascomb discloses the invention substantially as claimed (see rejection of claim 1) but Bonutti does not explicitly disclose that the container comprises a flexible, semi-rigid or rigid material. Bonutti does, however, teach that in other embodiments, the drape is formed from a flexible impervious sterile material (col 9 lines 32-33 and 48-49; col 10 lines 20-21). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the container of the drape of Bonutti in view of Jascomb from a flexible material like the drapes in the embodiments shown in figures 8-10 of Bonutti in order to permit easy unfolding and placement of the drape and, furthermore, because it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to claim 22, Bonutti in view of Jascomb discloses the invention substantially as claimed (see rejection of claim 1) but Bonutti does not explicitly disclose that the container is designed to ensure sufficient suction of fluid from the container by providing non blockable passageways for the suction to act on the fluid.
Jascomb, however, teaches a surgical drape which comprises a run-off pouch 45 made from fluid impervious material and configured to collect fluids and solids generated during a suction apparatus may be attached (col 4 lines 14-15) and a screen 50 so that solids will not block drain port 55 (col 4 lines 15-16; screen 50 is interpreted as providing a non block-able passageway for suction).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the container in Bonutti in view of Jascomb so that it is designed to ensure sufficient suction of fluid from the container by providing non blockable passageways for the suction to act on the fluid as in Jascomb, in order to assist with efficient removal of waste from a surgical site and drainage/collection of that waste away from the surgical site to maintain a sterile environment and prevent soiling of medical personnel and/or equipment.
With respect to claims 25-26, Bonutti in view of Jascomb discloses the invention substantially as claimed (see rejection of claim 1) and Bonutti also discloses that the container comprises one or more ports for accepting fluid from a drain line above or below a screen wherein the one or more ports comprises an opening (it is inherent that an opening is provided at drain system 160-162 at the lower portion of the container to allow the waste to pass through the drape and into the drain; the drain system 160-162 is interpreted as including a “drain line” where fluid must pass through openings at both the entry and exit in order to flow through the system; Bonutti also discloses that a filter/mesh is used to retain tissues for later use – col 13 lines 11-15 – which thus indicates that the drain system includes a screen wherein the drain line must be either above or below the screen in order for the fluid to pass through the screen during drainage).
With respect to claim 27, Bonutti in view of Jascomb discloses the invention substantially as claimed (see rejection of claim 1) and Bonutti also discloses that the container .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US 8739797) in view of Jascomb (US 5778889) and further in view of Haswell (US 4076017).
With respect to claim 2, Bonutti in view of Jascomb discloses the invention substantially as claimed (see rejection of claim 1) and Bonutti also discloses that the container comprises a material that is impervious to surgical fluids (the surgical draping material used for the walls of tent 502 are interpreted as being impervious to surgical fluids in order to provide draining of the fluid from the interior of the tent and collection by the drain system 160-162 as described in col 13 lines 11-13). Bonutti does not, however, disclose that the container is configured to provide a storage volume within a range from about 1 cm3 to about 70,000 cm3.
Haswell, however, teaches a surgical drape (receptacle 10 comprising sheet 11 is interpreted as being a “surgical drape” because it is formed of flexible material that is suitable for surgical use and is aseptic – col 2 lines 40-43,46-50,59-60) comprising a sheet that is impervious to surgical fluids (the material used for sheet 11 is a transparent plastic that is non-absorbent to body fluids – col 2 lines 59-63; the material is interpreted as being impervious to surgical fluids in order to provide collection of the fluid as described in col 2 lines 37-40) and a container configured to receive and store waste including bodily fluids, surgical-related fluids, tissue or debris generated during a surgical treatment (pocket 18; amniotic fluid and blood is collected and stored in pocket 18 in order to measure the amount of fluid lost during childbirth – col 2 lines 38-40,52-54, col 3 lines 3-11) wherein the container is configured to provide a 3 to about 70,000 cm3 (pocket 18 includes graduations 19 along the side of the pocket which indicate the volume in cubic centimeters or milliliters; the “graduations should read at least as high as 500 cubic centimeters..” which therefore indicates that the pocket 18 has a volume of at least 500 cm3 which is within the range of 1-70,000 cm3 – col 3 lines 4-11). Haswell further teaches that it is known in the art that surgical fluids should be collected to protect a surgical table and surrounding areas from being soiled and to permit a physician to determine the proper treatment and recovery time for the patient based on the amount of fluid lost during the procedure – col 1 lines 15-25). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the container in Bonutti in view of Jascomb to have a storage volume within a range from about 1 cm3 to about 70,000 cm3 like the pocket 18 in Haswell, so that the container is of a size that is sufficient to collect the fluids lost by a patient during a procedure in order to protect a surgical table and surrounding areas from being soiled and permit a physician to determine the proper treatment and recovery time for the patient based on measurement of the amount of collected fluid.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US 8739797) in view of Jascomb (US 5778889) and further in view of Griesbach et al (US 6615836).
With respect to claim 4, Bonutti in view of Jascomb discloses the invention substantially as claimed (see rejection of claim 1) but Bonutti does not disclose in the embodiment shown in 
Bonutti does, however, teach another embodiment in figures 11-12 where the weight of fluids contained within the container (extended portion 305) is supported by hooks rather than the practitioner (col 11 lines 40-43). Additionally, Griesbach teaches a surgical drape which comprises a pocket that is formed by folding the drape fabric and securing the edge of the fabric to a portion of the fabric with hook and loop fastener (col 1 line 55- col 2 line 51; hook and loop fasteners provide releasable attachment between elements). Griesbach further teaches that, specifically, hook fasteners 218, 228 are used for fastening the pocket 200 to the fabric 12 of the drape near the center part of the drape adjacent to a fenestration opening 16 (as shown in fig 5; fenestration 16 is positioned at a central portion of the drape as shown in fig 4) and wherein the opening provides access to a patient’s body during a procedure (col 6 lines 8-10) and, therefore, is interpreted as being formed in a torso-covering portion of the drape to thereby be located over the body. Also, the hook portions 218 and 228 are attached to the upper surface of the drape fabric 12 as shown in fig 5 which is interpreted as being an “upper part” of the fabric. Thus, Griesbach teaches releasable attachment of a pocket to an upper part of a torso portion of a drape. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the container in Bonutti in view of Jascomb to add an attachment mechanism to the container that is configured to releasably attach the container to an upper part of the torso portion of the drape, like the hook and loop fastener taught in Griesbach, in order to support the container holding the waste 
With respect to claim 8, Bonutti in view of Jascomb discloses the invention substantially as claimed (see rejection of claim 1) but Bonutti does not disclose that the container comprises a third sheet of material that is separable from a first sheet of material forming the canopy portion and a second sheet forming the torso portion.
Bonutti does, however, broadly disclose that the drape system can be formed as a one-piece system or that it could be a multi-piece system (col 16 lines 48-49). Furthermore, Griesbach teaches a surgical drape which comprises multiple separate drape sheets that are attached to one another for use wherein one of the separable sheets includes fastening means for configuration as a pocket during use (figures 8-9; folding of the sheet and attachment via fasteners 76a-c is shown in figure 9; each sheet 10 shown in fig 8 is releasably attached with hook fasteners 82 and thus is separable from the other sheets in the system). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the drape of Bonutti in view of Jascomb so that the container, canopy and torso portions are each individual sheets that are separable from one another like the drape sheets 10 in Griesbach since Bonutti specifically acknowledges that the drape can be constructed as a multi-piece system (Bonutti col 16 lines 48-49) and constructing a formerly integral structure in various elements involves only routine skill in the art.   

Response to Amendments/Arguments

	Regarding the objections to the specification, Applicant’s amendments to the abstract have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. Applicant’s continued cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Regarding the objections to the drawings, Applicant’s arguments on pages 7-8 of the Response have been fully considered and are persuasive. Therefore, the objections to the drawings have been withdrawn.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments have been fully considered and are sufficient to overcome the rejections (which have been withdrawn) while new rejections have been given as necessitated by Applicant’s amendments to the claims.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 8-9 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
Robinson (US 6938639) and Fenwick (US 5445165) disclose drape systems which include foldable porous structures.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 3786         

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786